RESOLUCIÓN
Examinada la Comparecencia Especial en Solicitud de Suspensión Provisional, presentada por el Ledo. Arquímedes A. Gierbolini Rivera el 21 de mayo de 2015, se ordena *303su suspensión provisional del ejercicio de la abogacía. Se ordena al Alguacil General de este Tribunal que se incaute del sello y de la obra notarial del licenciado Gierbolini Rivera y los entregue al Director de la Oficina de Inspección de Notarías para el trámite pertinente.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodríguez no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo